DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 06/30/2022. 
Acknowledgement is made to the amendment of claims 1, 3, 13, and 16.
Acknowledgement is made to the cancellation of claim 24. 
Acknowledgement is made to the withdrawal of claims 18-23 and 25. 
Acknowledgement is made to the newly added claim 27.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Any claims listed above as withdrawn have been withdrawn from further consideration by the examiner, as these claims are drawn to a non-elected invention.
Claims 1-23 and 25-27 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-7, 12-14, 16-17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20130253622 A1 to Hooven (herein after “Hooven”) in view of U.S. Patent Publication No. 20080188846 A1 to Palanker et al. (herein after “Palanker”) and U.S. Patent Publication No. 20160324573 A1 to Mickelson et al. (herein after “Mickelson”).
Regarding claim 1, Hooven teaches a catheter (Fig. 8; catheter 60) comprising: 
an elongated member (¶[0014] discusses the apparatus as including an elongated shaft having proximal and distal end) configured to be navigated through vasculature of a patient (¶[0071] discusses the use of the device as being suitable for cardiac applications), wherein the elongated member comprises an electrode array (Fig. 8; electrode 64) including: 

    PNG
    media_image1.png
    262
    444
    media_image1.png
    Greyscale

a distal electrode (Fig. 8; electrode 64 as can be seen in annotated Fig. 8 with arrow toward the distal electrode); 
a proximal electrode proximal to the distal electrode (Fig. 8; electrode 64 as can be seen in annotated Fig. 8 with arrow showing the proximal electrode); and 
at least one intermediate electrode between the distal electrode and the proximal electrode (Fig. 8; electrodes 64 as can be seen in annotated Fig. 8), wherein the electrode array is configured such that energy can be delivered to the at least one intermediate electrode and at least one of the distal electrode or the proximal electrode (¶[0075] discusses the electrodes are provided with energy, such as that flowing from an RF generator), and wherein the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode differ in at least one electrode characteristic by at least a predetermined threshold (¶[0082] the balloon has two different diameters, d1 at the proximal and distal ends and d2 therebetween, the electrodes having the relevant characteristics in accordance with these differences).
However, Hooven fails to teach the catheter wherein the electrode array is configured such that energy can be delivered to the at least one intermediate electrode independent of energy delivery to at least one of the distal electrode or the proximal electrode. 
Palanker teaches an electrode configuration including a planar array of active electrodes distributed over a distal contact surface of a probe (¶[0032]). The electrodes arranged in a configuration which allows for activation of each of the individual electrodes which adjusts the produced electric field, so as to have the desired effect (¶[0031], [0033]). This desired effect may produce adjusted field, as greater the gap, the greater the penetration depth, allowing for uniform or non-uniform, field control (¶[0033]).
Palanker further teaches the catheter wherein the electrode array is configured such that energy can be delivered to the at least one intermediate electrode independent of energy delivery to at least one of the distal electrode or the proximal electrode (¶[0034] teaches the active electrodes as being activated independently of each other, where one or more active electrodes are selectively activated to control the electric field into tissue).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Palanker into the device of Hooven to provide a device which may control the penetration depth to obtain the desired treatment area. 
Hooven further fails to teach the delivery of a given electrical signal by each of the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode generates, for a given tissue site, substantially similar electric fields such that the electrode array is configured to generate a substantially uniform electric field with reference to a plane orthogonal to a longitudinal axis of the elongated member or an asymmetric electric field with reference to the plane orthogonal to the longitudinal axis of the elongated member.  
Mickelson teaches a catheter with multiple electrodes, comprising a first electrode portion and a second electrode portion, distinct from the first electrode portion (¶Abstract, [0005]).  Known catheters with multiple electrodes have been used to ablate cardiac tissue, although there may be a variety of drawbacks such as flash arcing or electrical discharges around portions of an electrode, when at high voltages. When this arcing occurs, there may be undesirable damage such as local thermal damage and possible charring debris. The spatial geometry of the electrode may influence the spatial distribution of local electric field intensity near the electrode, for example, regions of high curvature in the geometry of known electrodes are prone to arcing. In response to this, electrodes have been designed to minimize electrode surface curvature, although there are practical limits to adjusting electrode geometry, especially when high voltages are desirable (¶[0002]- [0007]).
Mickelson further teaches the electrode device wherein the delivery of a given electrical signal by each of the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode generates (¶[0052] discusses the ring shaped electrode as including a higher electrical conductivity region and two lower conductivity regions), for a given tissue site, substantially similar electric fields such that the electrode array is configured to generate a substantially uniform electric field with reference to a plane orthogonal to a longitudinal axis of the elongated member or an asymmetric electric field with reference to the plane orthogonal to the longitudinal axis of the elongated member (¶[0029] discusses the electrode as being configured to produce an electric field having improved spatial uniformity, ¶[0066]- ¶[0069] discuss this occurring based on the conductivities of the electrode portions).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Mickelson into the device of Hooven to provide a device with reduced undesirable thermal damage (¶[0005]).
Regarding claim 2, Hooven further teaches the catheter of claim 1, wherein the distal electrode is a distal-most electrode of the electrode array and the proximal electrode is a proximal-most electrode of the electrode array (Fig. 8; electrode 64 as can be seen in annotated Fig. 8).  
Regarding claim 3, Mickelson further teaches the catheter of claim 27, wherein the at least one physical electrode characteristic includes at least one of an electrode length measured in a direction parallel to the longitudinal axis of the elongated member, an electrode surface area, an electrode shape, an electrode thickness measured in a direction orthogonal to the longitudinal axis, an electrode orientation, an electrode composition, or an electrical conductivity (¶[0029] discusses the electrode as utilizing multiple sections having differing values of electrical conductivity to produce an electric field having improved spatial uniformity).  
Regarding claim 4, Hooven teaches the catheter of claim 1, wherein the at least one intermediate electrode includes at least two intermediate electrodes, and wherein the at least one electrode characteristic is substantially the same for each intermediate electrode of the at least two intermediate electrodes (¶[0082] the balloon has two different diameters, d1 at the proximal and distal ends and d2 therebetween, the electrodes having the relevant characteristics in accordance with these differences).  
Regarding claim 6, Hooven teaches the catheter of claim 1, wherein the at least one electrode characteristic is substantially the same for the distal electrode and the proximal electrode (¶[0082] the balloon has two different diameters, d1 at the proximal and distal ends and d2 therebetween, the electrodes having the relevant characteristics in accordance with these differences.  
Regarding claim 7, Palanker teaches the catheter of claim 1, wherein the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode are configured to generate lesions having a substantially similar volume in the given tissue site (¶[0034] & Fig. 3A; display and discuss the electric field of each of the electrodes as having a penetration depth equal to the width of one electrode in the array).  
Regarding claim 12, Hooven teaches the catheter of claim 1, wherein at least one of the distal electrode, the proximal electrode, or the at least one intermediate electrode includes a continuous ring electrode or a partial ring or segmented electrode (¶[0017]).  
Regarding claim 13, Hooven teaches the catheter of claim 1, further comprising at least a first electrical conductor and a second electrical conductor, the first electrical conductor being configured to deliver a first electrical signal from a medical device to the at least one intermediate electrode, and the second electrical conductor being configured to deliver a second electrical signal from the medical device to the at least one of the distal electrode or the proximal electrode (¶[0075] discusses the energy delivered from the RF energy generator through wires extending through the catheter to the electrodes, each of the electrodes being shown as individually connected by wires extending through the lumen of the catheter shaft).  
In accordance with the above rejection of claim 1, Palanker teaches the electrical signal delivered from the medical device to the at least one of the distal electrode or the proximal electrode independent of delivery of the first electrical signal to the at least one intermediate electrode (). 
Regarding claim 14, Hooven teaches the catheter of claim 1, further comprising a plurality of electrical conductors extending within the elongated member, each electrical conductor of the plurality of electrical conductors being configured to deliver a respective electrical signal from a medical device to a respective electrode of the electrode array (¶[0075] discusses the electrodes as being connected to the generator through a plurality of conductors, such as wires).  
Regarding claim 16, Hooven teaches a system (¶[0016] discusses the invention as having a system, containing a generator and an apparatus) comprising: 
a catheter (Fig. 8; catheter 60) comprising: 
an elongated member (¶[0014] discusses the apparatus as including an elongated shaft having proximal and distal end) configured to be navigated through vasculature of a patient (¶[0071] discusses the use of the device as being suitable for cardiac applications), 
wherein the elongated member comprises an electrode array (Fig. 8; electrode 64):

    PNG
    media_image1.png
    262
    444
    media_image1.png
    Greyscale
 
a distal electrode (Fig. 8; electrode 64 as can be seen in annotated Fig. 8); 
a proximal electrode proximal to the distal electrode (Fig. 8; electrode 64 as can be seen in annotated Fig. 8); and 
at least one intermediate electrode between the distal electrode and the proximal electrode (Fig. 8; electrodes 64 as can be seen in annotated Fig. 8), wherein the at least one intermediate electrode and at least one of the distal electrode or the proximal electrode differ in at least one physical electrode characteristic by at least a predetermined threshold (¶[0082] the balloon has two different diameters, d1 at the proximal and distal ends and d2 therebetween, the electrodes having the relevant characteristics in accordance with these differences) and 
a medical device electrically coupled to the at least one intermediate electrode, the distal electrode, and the proximal electrode, wherein the medical device is configured to generate and deliver at least one electrical signal via at least one electrode of the electrode array (¶[0016] discusses the system as comprising the apparatus comprising the electrodes, connected to an RF generator for providing RF energy to the electrodes).  
However, Hooven fails to teach the catheter wherein the electrode array is configured such that energy can be delivered to the at least one intermediate electrode independent of energy delivery to at least one of the distal electrode or the proximal electrode. 
Palanker teaches an electrode configuration including a planar array of active electrodes distributed over a distal contact surface of a probe ([0032]). The electrodes arranged in a configuration which allows for activation of the electrodes which adjusts the produced electric field ([0031], [0033]).
Palanker further teaches the catheter wherein the electrode array is configured such that energy can be delivered to the at least one intermediate electrode independent of energy delivery to at least one of the distal electrode or the proximal electrode ([0034] teaches the active electrodes as being activated independently of each other, where one or more active electrodes are selectively activated to control the electric field into tissue).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Palanker into the device of Hooven to provide a device which may control the penetration depth to obtain the desired treatment area. 
Hooven further fails to teach the delivery of a given electrical signal by each of the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode generates, for a given tissue site, substantially similar electric fields such that the electrode array is configured to generate a substantially uniform electric field with reference to a plane orthogonal to a longitudinal axis of the elongated member or an asymmetric electric field with reference to the plane orthogonal to the longitudinal axis of the elongated member.  
Mickelson teaches a catheter with multiple electrodes, comprising a first electrode portion and a second electrode portion, distinct from the first electrode portion (¶Abstract, [0005]).  Known catheters with multiple electrodes have been used to ablate cardiac tissue, although there may be a variety of drawbacks such as flash arcing or electrical discharges around portions of an electrode, when at high voltages. When this arcing occurs, there may be undesirable damage such as local thermal damage and possible charring debris. The spatial geometry of the electrode may influence the spatial distribution of local electric field intensity near the electrode, for example, regions of high curvature in the geometry of known electrodes are prone to arcing. In response to this, electrodes have been designed to minimize electrode surface curvature, although there are practical limits to adjusting electrode geometry, especially when high voltages are desirable (¶[0002]- [0007]).
Mickelson further teaches the electrode device wherein the delivery of a given electrical signal by each of the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode generates (¶[0052] discusses the ring shaped electrode as including a higher electrical conductivity region and two lower conductivity regions), for a given tissue site, substantially similar electric fields such that the electrode array is configured to generate a substantially uniform electric field with reference to a plane orthogonal to a longitudinal axis of the elongated member or an asymmetric electric field with reference to the plane orthogonal to the longitudinal axis of the elongated member ([0029] discusses the electrode as being configured to produce an electric field having improved spatial uniformity, [0066]- [0069] discuss this occurring based on the conductivities of the electrode portions).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Mickelson into the device of Hooven to provide a device with reduced undesirable thermal damage (¶[0005]).
Regarding claim 17, Hooven teaches the system of claim 16, wherein the electrical signal comprises a radiofrequency (RF) stimulus configured to ablate tissue at a target treatment site (¶[0082]).  
Regarding claim 27, Hooven teaches the catheter of claim 1, wherein the at least one electrode characteristic is at least one physical electrode characteristic (¶[0082] the balloon has two different diameters, d1 at the proximal and distal ends and d2 therebetween, the electrodes having the relevant characteristics in accordance with these differences). 

Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20130253622 A1 to Hooven (herein after “Hooven”) in view of U.S. Patent Publication No. 20080188846 A1 to Palanker et al. (herein after “Palanker”) and U.S. Patent Publication No. 20160324573 A1 to Mickelson et al. (herein after “Mickelson”) further in view of U.S. Patent Publication No. 20100174280 A1 to Grimaldi (herein after “Grimaldi”).
Regarding claim 5, Hooven/Palanker/Mickelson teaches the catheter of claim 4.
However, Hooven/Palanker/Mickelson fails to specifically teach the catheter wherein a first electrode spacing between the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode is different from a second electrode spacing between the at least two intermediate electrodes.  
Hooven instead teaches a change in balloon diameter between the distal and proximal electrode sections and the intermediate electrode section, this diameter change providing for a possible change in spacing as well. 
Grimaldi teaches a catheter that distributes bipolar radiofrequency for use during percutaneous ablation (¶Abstract). This catheter is discussed as providing significant reduction in operating time and an improvement in the efficiency of the procedure, additionally this device looks to overcome difficulties known in the prior art as this catheter carries out the creation of transmural lesions rapidly and easily whilst also reducing the risk of complications (¶[0001]- [0017])
Grimaldi further teaches the catheter wherein a first electrode spacing between the at least one intermediate electrode and the at least one of the distal electrode or the proximal electrode is different from a second electrode spacing between the at least two intermediate electrodes (Fig. 1; extremity 4.1 has poles 5.1, 5.2, 6.1, and 6.2 which are shown as having differing along the length of the catheter).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Grimaldi into the modified device of Hooven/Palanker/Mickelson to provide a device which may rapidly obtain a uniform linear transmural lesion with reduced risk (¶[0017]).
Regarding claim 11, Grimaldi further teaches the catheter of claim 1, wherein at least one intermediate electrode consists of two intermediate electrodes (Fig. 1; the electrodes located between the distal most and the proximal most consist of two electrodes).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20130253622 A1 to Hooven (herein after “Hooven”) in view of U.S. Patent Publication No. 20080188846 A1 to Palanker et al. (herein after “Palanker”) and U.S. Patent Publication No. 20160324573 A1 to Mickelson et al. (herein after “Mickelson”) further in view of U.S. Patent No. 9,131,853 to Tiano (herein after “Tiano”).
Regarding claim 8, Hooven/Palanker/Mickelson teaches the catheter of claim 1.
Hooven further teaches a plurality of tissue sensors located along the sheath of the apparatus for monitoring characteristics of tissue in contact with the apparatus (¶[0018]- [0091]).
However, Hooven/Palanker/Mickelson fails to teach the catheter further comprising a distal conductive element and a proximal conductive element, wherein the distal conductive element is distal to the distal electrode and is configured to influence a distal electric field generated by delivery of a first electrical signal via the distal electrode, wherein the proximal conductive element is proximal to the proximal electrode and is configured to influence a proximal electric field generated by delivery of a second electrical signal delivered via the proximal electrode.  
Tiano teaches an ablation catheter for invasive cardiac procedures (Col. 1, Lines 25-37). This probe having a plurality of electrodes for ablating tissue at the distal end (Fig. 2; probe 10 electrodes 32, 34, 36, 38), and a plurality of temperature sensors for monitoring and controlling each of the electrodes of the device (Abstract; Col.8, Lines 21-30; Fig. 2; temperature sensors 20, 22). These temperature sensors being any reasonable temperature sensor, such as a thermistor (Col. 7, Lines 19-29), a thermistor being a conductive element.
Tiano further teaches the device as having a distal conductive element and a proximal conductive element (Fig. 2; temperature sensors 20, 22) the distal conductive element (Fig. 2; temperature sensor 20) being distal to the distal electrode (Fig. 2; electrode 32)  and the proximal conductive element (Fig. 2; temperature sensor 22) being proximal to the proximal electrode (Fig. 2; electrode 38), the conductive elements being configured to influence each of the electric fields generated by each of the electrodes (Col. 8, Lines 7-39).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Tiano into the modified device of Hooven/Palanker/Mickelson to provide a device with temperature-based feedback so as to maintain proper heating during ablation procedures (Col. 11, Line 33- Col. 12, Line 8).
Regarding claim 9, Tiano further teaches the catheter of claim 8, wherein the distal conductive element and the proximal conductive element influence the electric fields (Col. 11, Line 33- Col. 12, Line 8). 
In accordance with Palanker in the above stated rejection of claim 1, the electric fields generated by the distal electrode and the proximal electrode are similar to the electric fields generated by the intermediate electrodes.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20130253622 A1 to Hooven (herein after “Hooven”) in view of U.S. Patent Publication No. 20080188846 A1 to Palanker et al. (herein after “Palanker”) and U.S. Patent Publication No. 20160324573 A1 to Mickelson et al. (herein after “Mickelson”) further in view of U.S. Patent Publication No. 2020/0179044 A1 to Gross et al. (herein after “Gross”).
Regarding claim 10, Hooven/Palanker/Mickelson teaches the catheter of claim 1. 
However, Hooven/Palanker/Mickelson is silent upon the teaching of the catheter of claim 1, wherein the elongated member comprises a distal portion including the electrode array, the distal portion being configured to define a helical configuration.  
Gross teaches an elongate catheter device having an electrode array located at its distal portion for ablating tissue (¶Abstract, [0002]- [0004]).
Gross further teaches the distal portion as being configured to define a helical configuration (¶[0011]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Gross into the device of Hooven/Palanker/Mickelson to provide a device which facilitates ablation at many circumferential positions around an artery without ablating in a closed circle which for some applications may weaken the artery (¶[0066]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20130253622 A1 to Hooven (herein after “Hooven”) in view of U.S. Patent Publication No. 20080188846 A1 to Palanker et al. (herein after “Palanker”) and U.S. Patent Publication No. 20160324573 A1 to Mickelson et al. (herein after “Mickelson”) further in view of U.S. Patent No. 10,130,423 to Viswanathan et al. (herein after “Viswanathan”).
Regarding claim 15, Hooven/Palanker/Mickelson teaches the catheter of claim 1.
However, Hooven/Palanker/Mickelson fails to teach the catheter wherein the elongated member defines a lumen configured to receive a guidewire.  
Viswanathan teaches a system for ablation therapy through the use of an ablation catheter (¶Abstract). Generally, to ablate tissue, the catheter may be advanced through vasculature to a target location (Col. 6, Lines 53-55). 
Viswanathan further teaches the use of a guidewire slidably located within a lumen of the catheter for placement of the catheter within the patient (Col. 9, Line 10- Col. 10, Line 4).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Viswanathan into the modified device of Hooven/Palanker/Mickelson to provide a device having features which aid in the placement of a catheter in a limen of a patient (Col. 9, Line 10- Col. 10, Line 4).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20130253622 A1 to Hooven (herein after “Hooven”) in view of U.S. Patent Publication No. 20080188846 A1 to Palanker et al. (herein after “Palanker”) and U.S. Patent Publication No. 20160324573 A1 to Mickelson et al. (herein after “Mickelson”) further in view of U.S. Patent Publication No. 20190125422 A1 to Babkin et al. (herein after “Babkin”).
Regarding claim 26, Hooven/Palanker/Mickelson teaches the catheter of claim 1. Mickelson further teaches the device having an electrode portion configured to produce an electric field having improved spatial uniformity, wherein the spatial uniformity, or the similarity, is defined as the difference between the average and the peak electric field values as being reduce (¶[0029]).
However, Hooven/Palanker/Mickelson fails to teach the term “substantially similar” as being a parameter which is defined as differing by no more than 10%.
Babkin teaches a catheter for providing ablation energy to tissue. Babkin uses language for describing parameters of their invention such as “substantially”.
Babkin further teaches (¶[0053]) the definition of “substantially” to represent a value, amount or characteristic “For example, the terms … “substantially” may refer to any amount that is within less than or equal to 10%”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Babkin into the modified device of Hooven/Palanker/Mickelson as Babkin teaches a numeric standard for a term relevant to language of degree.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Whitebook reference are moot in view of the new rejections under Hooven in view of Palanker and Mickelson. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794